Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
  Claims 1-18, as filed 04/09/2020, are examined herein. 

Claim Rejections - 35 USC § 101
Claim(s) 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “system for authorizing a financial transaction”. 
Claims 1, 7, and 13 are directed to the abstract idea of “authorizing a financial transaction” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “receiving a loading request from a user at the …, the loading request including a reloadable card identifier associated with the reloadable card and obtained by the … of the …, a funding card identifier associated with a funding card and obtained by the …, and a desired loading amount obtained by the … of the …; authorizing the funding card, including - sending an authorization request to an issuer of the funding card, the authorization request including the funding card identifier and the desired loading amount, and receiving an authorization approval from the issuer of the funding card through the…; crediting the reloadable card, including - sending a crediting request to an issuer of the reloadable card, the crediting request including the reloadable card identifier and the desired loading amount, and receiving a crediting confirmation from the issuer of the reloadable card, wherein authorizing the funding card and crediting the reloadable card are performed in parallel; confirming that the user is physically present at the …; and providing a loading confirmation in the form of a printed receipt to the user via the … 
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “servers, a network, a customer device, and an ATM having an input device and a card reader”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of authorizing a financial transaction.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of authorizing a financial transaction using computer technology (e.g. servers, a network, a customer device and an ATM). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional elements such as limitations related to the funding card and the loading card.  These additional elements of the claim such as “sending the loading confirmation to the mobile device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of authorizing a financial transaction.
Dependent claims 2-6, 8-12, and 14-18 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160253651 (Park) in view of  US 20160162882 (McClung).

Claims 1 and 13: Park teaches:  A system for loading a reloadable card using an automated teller machine, the automated teller machine including a card reader device, an input device, and a cash cassette, the system comprising: 
an acquirer server in communication via an electronic communications network with the automated teller machine, a funding card issuer server, and a reloadable card issuer server, the acquirer server functioning to –  (FIG. 6 #622 and #640, [0158])
receive a loading request from a user at the automated teller machine, the loading request including a reloadable card identifier associated with the reloadable card and obtained by the card reader device of the automated teller machine, a funding card identifier associated with a funding card and obtained by the card reader device, and a desired loading amount obtained by the input device of the automated teller machine;  ([1586] “cash transfer”)
authorize the funding card, including – ([0269], [1523])
sending an authorization request to the funding card issuer server, the authorization request including the funding card identifier and the desired loading amount, and  ([0269])
receiving an authorization approval from the funding card issuer server; ([1523])
receiving a crediting confirmation from the reloadable card issuer server, wherein the acquirer server authorizes the funding card and credits the reloadable card in parallel; ([1167], [1199], [0149] “in parallel”)
confirm that the user is physically present at the automated teller machine; and ([0137], [1168])
provide a loading confirmation in the form of a printed receipt to the user via the automated teller machine confirming that the reloadable card has been loaded with the desired loading amount. ([0284] consumer receipt)
Park teaches [1856] (emphasis added)  “…all functions, which can be executed through the ATM by using the card that is issued by the bank, may be performed by using the terminal. For example, cash withdrawal, cash transfer
credit the reloadable card, including –  ([0025], [0374])
sending a crediting request to the reloadable card issuer server, the crediting request including the reloadable card identifier and the desired loading amount, and ([0133], [0200])
	It would have been obvious, at the time of filing, to combine the e-wallet with ATM functionality of Park with the e-wallet with ATM functionality and reloadable gift cards of McClung, because McClung explicitly teaches [0003] the motivation of “methods in which not only can a person whose account is funded (e.g., but not limited to a pension account) fund the account, but other persons or entities may also fund the account” See MPEP 2143.I.G.

Claim 7: Park teaches: A system for loading a reloadable card using an automated teller machine, the automated teller machine including a card reader device, an input device, and a cash cassette, the system comprising: 
an electronic communications network; (FIG.1 and [0095])
a funding card issuer server functioning to receive and approve or reject funding card authorization requests; [(0158)]
a reloadable card issuer server functioning to receive and approve or reject crediting requests; ([0158])
an acquirer server in communication via the electronic communications network with the automated teller machine, the funding card issuer server, and the reloadable card issuer server, 
the acquirer server functioning to – (FIG. 6 #622 and #640, [0158])
receive a loading request from a user at the automated teller machine, the loading request including a reloadable card identifier associated with the reloadable card and obtained by the card reader device of the automated teller machine, a funding card identifier associated with a 
authorize the funding card, including – ([0269], [1523])
sending an authorization request to the funding card issuer server, the authorization request including the funding card identifier and the desired loading amount, and ([0269])
receiving an authorization approval from the funding card issuer server;  ([1523])
receiving a crediting confirmation from the reloadable card issuer server, wherein the acquirer server authorizes the funding card and credits the reloadable card in parallel; ([1167], [1199], [0149] “in parallel”)
confirm that the user is physically present at the automated teller machine; and  ([0137], [1168])
provide a loading confirmation in the form of a printed receipt to the user via the automated teller machine confirming that the reloadable card has been loaded with the desired loading amount. ([0284] consumer receipt)
Park teaches [1856] (emphasis added)  “…all functions, which can be executed through the ATM by using the card that is issued by the bank, may be performed by using the terminal. For example, cash withdrawal, cash transfer, account inquiry, loan services, or additional services may be performed by using the ATM”. However, Park does not explicitly state that the bank card can be a reloadable card. Park does not explicitly teach, but McClung does teach:
credit the reloadable card, including – ([0025], [0374])
sending a crediting request to the reloadable card issuer server, the crediting request including the reloadable card identifier and the desired loading amount, and ([0133], [0200])
	It would have been obvious, at the time of filing, to combine the e-wallet with ATM functionality of Park with the e-wallet with ATM functionality and reloadable gift cards of McClung, because McClung explicitly teaches [0003] the motivation of “methods in which not only can a person whose account is 

Claims 2, 8 and 14. The system of claim 1, 
Park further teaches:
wherein the funding card identifier is a permanent account number of the funding card. ([0265])

Claims 3, 9 and 15. The system of claim 1, 
McClung further teaches:
wherein the reloadable card identifier is a permanent account number of the reloadable card. ([0452])

Claims 4, 10 and 16. The system of claim 1, 
Park further teaches:
wherein the funding card is a debit card. ([0280])

Claims 5, 11 and 17.  The system of claim 1,
McClung further teaches:
wherein the reloadable card is a reloadable prepaid card. ([0452])

Claims 6, 12 and 18. The system of claim 1, 
Park further teaches:
further including sending the loading confirmation to a mobile communications device of the user. (FIG. 31 #3170, #3110 “payment information”, [0358], [0377])

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030053609 (Risafi) reload prepaid card at ATM. [0017]
US 20070095901 (Illingworth) reloadable card [0092] replenish at ATM.
US 20090108015 (Kreamer) ATM/vending machine. [0025] accept debit cards, reload [0027] printer receipt 
US  20130124409 (Healy) “A reloadable prepaid platform configured to permit reloading of a general purpose prepaid card at an automated teller machine (ATM) is disclosed. Particularly, the prepaid platform interacts with an ATM of the financial institution associated with the prepaid card in order to receive funds from the user at the ATM and reload the prepaid card. The reload may generally be a cash reload;…” [0042] “check reloads as well as transfer reloads from other accounts are contemplated herein” [0064] prepaid card is in an e-wallet. e-wallet on mobile device interacts with the ATM.  [0082] cellular device [0084] mobile wallet. [0070] “the ATM application 644 is configured to access content, such as data stored in memory 640, for example in the ATM datastore 642, or a database in communication with the ATM 220 and may transfer the content to the external apparatus 510 if the external apparatus 510 is configured for contactless communication. The content may include financial receipts, account-related documentation, reissued prepaid cards, new prepaid cards, etc.” [0061] receipt screen [0053], [0103] server 
US20130305035 (Lyne) [0061] “a transit system may negotiate an agreement with a third-party network, such as a bank, parking meter provider, and the like, to enable transit users to 
US 20110220718 (Dixon) enable contactless payment card as fare media
US 20150100486 (Green) [0038] A "card-on-file (COF)" holder may include any entity that stores account details (e.g., card details, payment account identifiers, PANs, etc.)
US 20160162882 (McClung) “ The system computer application, user device and/or digital wallet can transmit user confirmation to a financial institution, a funding source, and/or a merchant's website and receive a receipt for the funding, transaction, and/or purchase. The system, user device, computer application, and/or digital wallet can store the receipt and synchronize the receipt with a remote storage location.”  [0014] “… Such a payment funding a person's account may be made by an entity that is a bank, debit, or credit card issuer…”[0025] “Recharging fund to the e-money IC card may be done repeatedly at ATMs equipped with the recharge machine, telephone handsets, bank tellers, PC (personal computer) and others” [0452] In some instances, the consumer's PAN
US 8095463 (Hartmaker) Prepaid account replenishment. ABS:  “The user may also add funds to the prepaid account via an automated teller machine (ATM), via the Internet or by dialing certain feature codes on a wireless telephone.” (31) “Alternatively, ATM 105 may be configured so that the user can swipe more than one card during a transaction. For example, the user would first swipe a debit or bank card to identify the account to remove funds from and then swipe a permanent prepaid account card to identify the prepaid account to which funds are to be deposited.”
US 20090039150 (Lay) [0035] remote transaction device with receipt printing.
US 10387853 (Ley) simultaneous execution
US 20130124412 (Itwaru) consumer pays for purchase via ATM or POS. [0045] ATM. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


CLAIRE A. RUTISER
Examiner
Art Unit 3692

	/C.A.R./               Examiner, Art Unit 3692                                                                                                                                                                                         

/ERIC T WONG/Primary Examiner, Art Unit 3692